                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                         Case No. 17-10142-EFM

BOGDANA MOBLEY,

                Defendant.


                              UNITED STATES’ WITNESS LIST

        The United States provides the following list of witnesses that may be called during the

government’s case-in-chief. The United States may supplement or amend this list in the course of

trial, as rebuttal permits.


Brian Mobley

Daran Jensen

Brandy Hoffman

Jennifer Bruening

David Barber

Jennifer Tucker

David Pinegar

Addie Perkins

Jasyn Burby

Richard Spence

David Howard

Trina Grimes
Nguyen Long

Thomas Erdman

Bob Cain

Andy Nolan

Stephen Turley

Michael Kasal

Pat Blanchard

Melissa Mobley

Ryan Ross

Thomas Ensz

Todd DiCaprio


                 Respectfully submitted,

                 STEPHEN R. McALLISTER
                 United States Attorney


                 s/Jason W. Hart
                 JASON W. HART
                 Kan. S. Ct. No. 20276
                 Assistant U.S. Attorney
                 District of Kansas
                 301 N. Main, Ste. 1200
                 Wichita, Kansas 67202
                 Tel: 316-269-6481
                 Fax: 316-269-6484
                 Email: Jason.hart2@usdoj.gov
                                 CERTIFICATE OF SERVICE


        I certify that on February 27, 2019, I electronically filed the foregoing with the clerk of the
court by using the CM/ECF system which will send a notice of electronic filing to Murdoch Walker
II, Joshua Lowther, and Craig Divine, attorneys for defendant.


                                                       s/Jason W. Hart
                                                       JASON W. HART
                                                       Assistant United States Attorney
